Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation
With regards to the claim interpretation of claim(s) 1, 2, 7, 11, and 15, applicant argues the claims as amended have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, and are found convincing. The claim interpretation with regards to claim(s) 1, 2, 7, 11, and 15 is withdrawn. Applicant has amended the claim to recite the image generation apparatus, which is not interpreted under 112 (f) and the inclusion of a processor to cause the actions to be completed.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1 and 16, applicant argues the claims as amended are not taught by the prior art of record and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1 and 16 has been withdrawn. Accordingly, claims 1 and 3-16 are allowed. The prior art of record, either alone or in combination fails to teach or suggest the identification model being used to be acquired in advance by machine learning utilizing the data set and the substrate image and the information on the presence of the particular frame pattern in the substrate image. 

Allowable Subject Matter
Claim(s) 1 and 3-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the claimed limitations with respect to the acquiring of the identification model. D1 in view of D2 teaches the determination of the presence and absence of the defect, see D2 0004-0005, however, the prior art of record, either alone or in combination, fails to teach or suggest the acquiring of the identification model by the machine learning in advance using both of the dataset including a substrate image and information on the presence and absence of the image of the frame pattern in the specific substrate image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661